ORDER
PER CURIAM.
Matthew D. Grissom appeals from a judgment of the Circuit Court of St. Francois County convicting him of first-degree statutory sodomy, in violation of RSMo § 556.062 (Cumm. Supp. 2011), following a jury trial. On Appeal, Grissom argues the trial court abused its discretion in excluding his brother from testifying at trial as a sanction for failing to timely disclose the witness, as required by Rule 25.05.1 We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.